DETAILED ACTION
This Allowance Action is in response to the interview and claim amendments filed on 7/25/2022.
Claims 1-4, 7, 8 and 11-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian Blum on 8/10/2022.

The application has been amended as follows: 

11. (Currently Amended) A control unit configured to operate a drive train, having a main drive designed as electric machine operable with a constant rotational speed, an auxiliary drive designed as electric machine operable with a variable rotational speed, and a speed modulation gearbox with a fixed mechanical transmission ratio connected between the two drives and the drive train,

wherein the control unit for starting the drive train and for towing the drive train to a defined set rotational speed carries out the following on a control side:

starting the auxiliary drive subject to an intermediate connection of a converter with indirect coupling to the supply network at a time before the main drive, such that from a time t0 until a time t1, the auxiliary drive is rotating in a second auxiliary drive rotating direction; starting the main drive via a direct-on-line-start with direct coupling to a supply network in a first main drive rotating direction; and operating the main drive and auxiliary drive for towing the drive train to the defined set rotational speed which corresponds to a defined percentage of a rated rotational speed of the drive train,
wherein the control unit operates the main drive motorically in the first main drive rotating direction at least at times, accelerating it to its rated rotational speed, wherein the control unit, parallel to this, operates the auxiliary drive motorically in the second auxiliary drive rotating direction at least at times.

7. (Currently Amended) The method according to Claim 1 

wherein upon reaching a defined threshold value for the rotational speed of the auxiliary drive, the main drive is operated motorically in and parallel to this the auxiliary drive is operated initially motorically in the first auxiliary drive rotating direction from time t1 to time t2 and following starting at time t2 this motorically in the second auxiliary drive rotating direction.

13. (Currently Amended) | The method according to Claim 1 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses the apparatus and control features as disclosed in the independent claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747         


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747